Citation Nr: 1138755	
Decision Date: 10/18/11    Archive Date: 10/25/11

DOCKET NO.  95-18 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and dysthymia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from November 1974 to June 1977; he additionally had approximately six months of prior active duty training as a Reservist, and states he was a member of the California Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2001 rating decision by the Los Angeles, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of service connection for PTSD.  

In April 2003, the Board remanded the question of reopening to the RO for issuance of a statement of the case (SOC).  In an August 2005 decision, the Board then denied the petition to reopen the claim of service connection for PTSD.

The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (CAVC or the Court), which in February 2008, on the basis of a Joint Motion, vacated the Board's decision and remanded the matter.  The Board in turn remanded the issue to the RO in a May 2008 decision, via the Appeals Management Center (AMC) in Washington, DC, for compliance with VA's duty to notify the Veteran of the evidence and information needed to substantiate his claim.

In January 2010, the Board reopened the Veteran's claim of service connection for PTSD and then denied the underlying claim on the merits.  The Veteran appealed the denial of service connection to the Court.  A year later, in January 2011, the CAVC, based on a Joint Motion, vacated the denial of service connection and remanded the matter to the Board for additional development.

The Board then, in June 2011, remanded the claim to the RO, via the AMC, in order to obtain additional identified VA treatment records.  At that time, the Board also recharacterized the issue on appeal as one for service connection of an acquired psychiatric disability.  A Veteran, as a layperson, is not competent to distinguish between multiple mental disorder diagnoses, and hence a claim of service connection for one diagnosis must be considered a claim for all diagnoses.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Records reflect the Veteran has at times been diagnosed with schizophrenia, PTSD, adjustment disorder, dysthymia, and alcohol dependence, among others.  The requested development has been accomplished, and the case returned to the Board for further appellate consideration.

The January 2010 Board decision additionally dismissed an appeal with regard to service connection for ankylosis of the knees, finding the Veteran had withdrawn his appeal.  Although the Veteran appealed that determination to the Court, the CAVC did not grant the requested relief and instead dismissed the appeal.  The issue with regard to service connection for ankylosis of the knees is finally decided, and is not before the Board.

Although the Los Angeles RO is listed as the agency of original jurisdiction at this time, the Veteran has in fact relocated to Connecticut.  However, as the Hartford, Connecticut, RO has not yet formally assumed jurisdiction over the Veteran's file based on his residency, the case remains captioned as above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has consistently alleged that his current psychiatric disability stems from events in service.  He has reported that he was involved in a shooting incident at Camp Pendleton, when a Marine he was with was shot in the leg in a racial incident.  He also claims to have participated in combat operations in Vietnam in connection with the evacuation of Saigon, and in Cambodia as part of a top secret mission to retrieve American service members.

The Veteran's reports of combat in Cambodia and support of the evacuation of Saigon are not supported by the evidence of record.  Extracts of personnel records and his DD-214 show no combat related awards, such as the Combat Action Ribbon or Purple Heart.  They do show overseas service from March 1975 to April 1976, but there is no Vietnam Service Medal shown which would be expected for a service member who supported the April 1975 evacuation of Saigon.  It appears the Veteran was stationed in Okinawa for his overseas service.  

On their face, the Veteran's allegations appear incredible.  He reports being drafted into the secret mission when driving the mission team to the airport, as well as a nomination for the Medal of Honor.  He describes being wounded, an allegation that is shown to be patently false.  He alleges a top secret clearance as a truck driver and special access to the White House.  However, as there exists the slightest possibility that the Veteran may have had some role in the evacuation of Vietnam, as he was overseas at the time, further assistance and notice must be provided.

Complete personnel records, identifying the Veteran's specific duty stations and duties, should be obtained.  The Veteran should be provided with the "special operations" notice described in Fast Letter 09-52 (December 2009), and any subsequent development indicated by that Fast Letter should be accomplished.

Additional development for any National Guard or Reserve records following the Veteran's separation should also be pursued.  The Veteran should be contacted to clearly identify his units and alleged years of service after 1977.

Moreover, in light of the statement and documentation provided by Mr. RC, the Marine who was shot in the leg at Camp Pendleton, the occurrence of the incident is established.  While the circumstances described by the Veteran in many of his statements remain unsupported and not credible, such as returning fire, the facts of record reflect that RC was in fact shot in the calf while with the Veteran at barracks, and the Veteran assisted him in obtaining treatment.  

While the Veteran was afforded a VA contract examination, and has undergone repeated VA and private psychiatric evaluations, no provider has rendered an opinion on the question of whether a diagnosis of PTSD is warranted based solely on the established stressor.  They have also not specifically considered the possibility of a nexus for any of the other diagnoses.  An examination to obtain such consideration is required; additional opinions may be necessary as a result of the stressor development required by Fast Letter 09-52.

Similarly, no examiner or evaluator has opined as to whether any currently diagnosed mental health condition is directly related to military service.  Service treatment records document a referral for psychiatric evaluation in February 1977; the Veteran was complaining of "dreams."  As this treatment record raises the possibility of a nexus to service, examination and opinion are required as part of VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Veteran continues to receive treatment at a VA medical center (VAMC) in Connecticut.  Records from December 2009 to June 2011 were obtained by the AMC following the Board's June 2011 remand; the August 2011 supplemental statement of the case (SSOC) inexplicably indicates only a portion of those records were then considered.  The Veteran has submitted additional September 2011 notes regarding continued PTSD group therapy.  He has not waived initial RO consideration.  In light of the failure of the AMC to consider all evidence of record in the August 2011 SSOC, the submission of additional evidence since the SSOC, and the clear indication that updated potentially relevant records are available, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and provide notice compliant with VBA Fast Letter 09-52 regarding his alleged participation in special operations in 1975; appropriate action to pursue follow up development with a Military Records Specialist may be required, dependent upon the Veteran's response.

The Veteran should also be asked to supply detailed information regarding his reported National Guard and/or Reserve service following his 1977 separation from active duty.

2.  Obtain updated treatment records from VAMC Newington, Connecticut, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of June 2011 to the present. 

3.  Obtain complete military personnel and treatment records.  Such requests should include the National Personnel Records Center as well as the custodian of California Army National Guard records, and any other appropriate repository based on the Veteran's allegations of service.

4.  THEN, in a memorandum to the file, VA must detail efforts to document alleged stressors related to Vietnam or Cambodian service, and clearly state a conclusion as to which, if any, of the alleged combat stressors in fact occurred.

4.  THEN, schedule the Veteran for a VA mental disorders/initial PTSD examination.  The complete claims file must be reviewed in conjunction with the examination.  

The examiner must specifically indicate review of the memorandum to the file regarding combat stressors.  The examiner must be informed that the shooting incident at Camp Pendleton is verified to the extent that a Marine with the Veteran was shot in the leg, and the Veteran helped care for him.

The examiner should identify all current acquired psychiatric disorders.  Based only on incidents deemed verified by VA in the memorandum or this decision, the examiner should opine as to whether it is at least as likely as not that any currently diagnosed condition was caused or aggravated by verified in-service stressors.

The examiner should also opine as to whether it is at least as likely as not that any currently diagnosed condition was first manifested in service; the February 1977 referral for psychiatric evaluation of dreams should be specifically discussed.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


